Title: From Benjamin Franklin to Joseph Banks, 8 October 1783
From: Franklin, Benjamin
To: Banks, Joseph


          
            Sir
            Passy, Oct: 8. 1783.
          
          The Publick were promised a printed particular Account of the Rise and Progress of the Balloon Invention, to be published

about the End of last month. I waited for it to send it to you, expecting it would be more satisfactory than any thing I could write; but it does not appear. We have only at present the enclosed Pamphlet, which does not answer the expectation given us. I send you with it some prints. That of the Balloon raised at Versailles is said to be an exact representation. I was not present, but am told it was filled in about ten minutes by means of burning Straw. Some say Water was thrown into the flame, others that it was Spirits of Sal Volatile. It was supposed to have risen about 200 Toises: But did not continue long at that height, was carried horizontally by the Wind, and descended gently as the Air within grew cooler— So vast a Bulk when it began to rise so majestically in the air, struck the spectators with surprize and Admiration. The Basket contained a sheep, a duck, and a Cock, who, except the Cock, received no hurt by the Fall.
          The Duke de Crillon made a feast last week in the Bois de Boulogne just by my habitation, on Occasion of the Birth of two Spanish Princes; after the Fireworks we had a Balloon of about 5 feet Diameter filled with permanent inflammable Air. It was dismissed about One a Clock in the Morning. It carried under it a large Lanthorn with inscriptions on its sides. The Night was quite calm and clear, so that it went right up. The appearance of the light diminished gradually till it appeared no bigger than one of the Stars, and in about twenty minutes I lost sight of it entirely. It fell the next Day on the other side of the same Wood near the Village Boulogne, about half after twelve, having been suspended in the Air eleven hours and a half. It lodged in a tree, and was torn in getting it down; so that it cannot be

ascertained whether it burst when above, or not, tho’ that is supposed. Smaller Repetitions of the Experiment are making every day in all quarters. Some of the larger Balloons that have been up are preparing to be sent up again in a few Days; but I do not hear of any material improvements yet made either in the mechanical or Chemical parts of the Operation. Most is expected from the new one undertaken upon subscription by Messieurs Charles and Robert, who are Men of Science and mechanic Dexterity. It is to carry up a Man. I send you enclosed the Proposals, which it is said are already subscribed to by a considerable number, and likely to be carried into execution. If I am well at the Time, I purpose to be present, being a subscriber myself, and shall send you an exact Account of Particulars.
          With great esteem and respect, for yourself and the Society; I have the honour to be, Sir, Your most obedient & most humble Servant,
          
            B Franklin
          
        